            Case 1:17-cv-00099-TJK Document 51 Filed 01/16/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


GLENDALE HOGGARD and                                  )
LINDA PATTON,                                         )
On Behalf of Themselves and All Others Similarly      )
Situated,                                             )
                                                      )
               Plaintiffs,                            )
                                                             Case No. 1:17cv00099-TK
                                                      )
       v.                                             )
                                                      )
NATIONSTAR MORTGAGE LLC d/b/a                         )
CHAMPION MORTGAGE COMPANY,                            )
                                                      )
               Defendant.

        PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF DOCUMENTS

       Plaintiffs Glendale Hoggard and Linda Patton (“Plaintiffs”), on behalf of themselves and

all others similarly situated, hereby move to compel Defendant Nationstar Mortgage LLC d/b/a

Champion Mortgage Company (“Defendant” or “Champion”) to produce documents. A

memorandum of points and authorities in support of the Motion is attached hereto along with the

Declaration of Andrea R. Gold. The parties have met and conferred on several occasions

regarding these discovery disputes. On January 11, 2019, per the Court’s Order, the parties

jointly called the Court and gave brief, general summaries of their positions. The Court directed

Plaintiffs to file this Motion, which is opposed.



Dated: January 16, 2019                              Respectfully submitted,

                                                     ___/s/ Andrea R. Gold___
                                                     Andrea R. Gold [DC Bar No. 502607]
                                                     Katherine M. Aizpuru [DC Bar No.
                                                     1022412]
                                                     Tycko & Zavareei LLP
                                                     1828 L St. NW, Suite 1000
Case 1:17-cv-00099-TJK Document 51 Filed 01/16/19 Page 2 of 2




                                 Washington, DC 20036
                                 Telephone: (202) 973-0900
                                 Facsimile: (202) 973-0950
                                 agold@tzlegal.com
                                 kaizpuru@tzlegal.com
